Citation Nr: 0316444	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
hearing loss.    


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision issued by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a compensable evaluation for 
residuals of hearing loss was denied.  

In February 2001, the veteran cancelled a personal hearing 
scheduled during the same month at the RO.


REMAND

The RO should furnish the appellant and his representative 
with a Supplement Statement of the Case after receiving 
additional pertinent evidence after the most recent Statement 
of the Case has been issued and before the appeal has been 
certified and transferred to the Board.  See 38 C.F.R. 
§ 19.31(b)(1) (2002).  The most recent Statement of the Case 
was issued by the RO in September 2000.  The appeal was 
certified to the Board in November 2001.  In this case, the 
RO failed to issue a Supplemental Statement of the Case after 
receiving a copy of the veteran's VA audiological examination 
report dated in May 2001.  

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the veteran's 
claim for entitlement to a compensable 
evaluation for residuals of hearing loss 
in light of the evidence received since 
the September 2000 Statement of the Case 
(SOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken and evidence received since 
September 2000.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




